   Case: 3:20-cv-00067-WHR Doc #: 6 Filed: 05/26/20 Page: 1 of 1 PAGEID #: 59




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 RONDEL LOVE,                          :
              Plaintiff,
                                             Case No. 3:20-cv-067
       v.                              :
                                             JUDGE WALTER H. RICE
 C. MARTIN COMPANY, INC.,
              Defendant.               :




       DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT’S
       PARTIAL MOTION TO DISMISS COUNTS II AND IV OF PLAINTIFF’S
       COMPLAINT (DOC. #3)




      On May 19, 2020, Defendant filed a Partial Motion to Dismiss Counts II and

IV of Plaintiff’s Complaint, Doc. #3, arguing that these state law claims were

barred by the federal enclave doctrine. On May 26, 2020, Plaintiff filed a First

Amended Complaint, Doc. #5, withdrawing those two claims.

      Accordingly, the Court OVERRULES AS MOOT Defendant’s Partial Motion to

Dismiss, Doc. #3.




Date: May 26, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
